DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 06/14/2022.
Claims 1 – 8 are presented for examination.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 3 and 5 – 8, the prior art fails to show a counter-shaft gear configured to mesh with the spindle gear and including cylindrical gear section and a supporting section, the cylindrical gear section including a plurality of teeth to mesh with the spindle gear; a magnet provided in the counter-shaft gear; and an annular bearing member provided in the base and configured to support the counter-shaft gear about the supporting section, wherein a first axis is a longitudinal axis of the turning shaft and a second axis extends orthogonal to the first axis, and the magnet is disposed to overlap the bearing member in a plan view when viewed in an axial direction of the second axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 2 and 4, the prior art fails to show a counter-shaft gear configured to mesh with the spindle gear and including cylindrical gear section and a supporting section, the cylindrical gear section including a plurality of teeth to mesh with the spindle gear; a magnet provided in the counter-shaft gear; and an annular bearing member provided in the base and configured to support the counter-shaft gear about the supporting section, wherein a first axis is a longitudinal axis of the turning shaft and a second axis extends orthogonal to the first axis, and the magnet is disposed to overlap the cylindrical gear section a plan view when viewed in an axial direction of the second axis. These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858